

Exhibit 10.1 – Management Agreement between Lee Enterprises, Inc. and BH Media
Group, Inc.
 
CONFIDENTIAL
 
EXECUTION COPY



MANAGEMENT AGREEMENT
This MANAGEMENT AGREEMENT (this "Agreement") is entered into as of June 26,
2018, by and between BH Media Group, Inc., a Delaware corporation ("BH"), and
Lee Enterprises, Incorporated, a Delaware corporation ("Lee").  BH and Lee are
each referred to herein as a "Party," and are referred to together as the
"Parties."


WHEREAS, BH is a Berkshire Hathaway Inc. ("Berkshire") company that owns and
operates daily and weekly newspapers and other publications and related digital
platforms;


WHEREAS, Lee is a leading provider of local news, information and advertising in
primarily midsize markets; and


WHEREAS, BH and Lee are entering into this Agreement in order for Lee to manage
certain of BH's newspapers and corresponding digital sites, as more fully set
forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Parties hereby agree as follows:


ARTICLE I
TERM


The term of this Agreement (the "Term") will begin on July 2, 2018 (the "Start
Date") and, unless sooner terminated pursuant to Section 4.1, will continue for
five (5) fiscal years ending June 25, 2023, and may thereafter be extended for
successive one (1) fiscal year  periods on such terms as may be mutually agreed
by the Parties. The one (1) fiscal year period beginning on the Start Date and
each successive period during the Term is referred to as a "Contract Year."


ARTICLE II
MANAGEMENT OF NEWSPAPERS


2.1 Appointment of Lee.  Effective as of the Start Date, BH hereby grants Lee
the sole authority to manage and operate BH's publications as listed on Exhibit
A, which list may be updated by mutual written agreement, and the digital
versions of such publications, in all formats, mediums and platforms (the
"Newspapers") under the terms of this Agreement, provided that BH is retaining
editorial control over local news coverage and the editorial pages. BH will
cooperate with Lee in carrying out Lee's management of the Newspapers, including
by having BH's personnel perform their responsibilities in accordance with Lee's
decisions. BH is not transferring any assets, liabilities or personnel to Lee
under this Agreement.


2.2 Annual Budget Process.  Prior to the start of each Contract Year, or as soon
as reasonably possible thereafter, the Parties will jointly participate in an
annual budget review process, during which BH will approve an operating and
capital budget reasonably acceptable to it that includes specific revenue and
expense initiatives and business transformation initiatives. Specific decisions
around operations, sales and news will be approved or rejected by BH during such
process.


2.3 Lee's Decision-Making Authority. Lee will have the flexibility to implement
revenue initiatives and business transformation initiatives consistent with the
annual operating and capital budgets. Lee will have the right to make any
decisions that are consistent with the annual operating and capital budgets and
any decisions made in the annual budget review process or that are otherwise
permitted by Exhibit B. BH will be bound by any decision made by Lee that Lee
reasonably and in good faith believed to be within Lee's decision-making
authority, but if BH objects to any such decision and it is subsequently
determined not to have been within Lee's decision-making authority, the decision
will be reversed to the extent feasible.  In its performance of its management
services, including the Transition Services, Lee shall exercise the same care
and attention to managing the Newspapers in a manner compliant in all material
respects with laws, regulations and contractual obligations applicable to them
as it exercises in the management of its own business.
 
 

--------------------------------------------------------------------------------


 
2.4 Relationship Managers.  Each Party will designate a relationship manager,
who will have overall responsibility for the relationship between the Parties
under this Agreement (each a "Relationship Manager"). Each Party's Relationship
Manager will have full authority to act on behalf of such Party with respect to
all matters related to this Agreement.  Lee's initial Relationship Manager is
Kevin D. Mowbray, and BH's initial Relationship Manager is Ted Weschler. Each
Party may designate a new Relationship Manager at any time by providing written
notice thereof to the other Party.
2.5 Revenue and Expenses. All revenue from the Newspapers will belong to BH, and
any such revenue that is collected by Lee will be collected on behalf of BH and
as BH directs, will, to the maximum extent feasible, be collected in the form of
checks or other transfers payable to BH or the Newspapers, and will be promptly
deposited or otherwise transferred to accounts of BH as BH directs. Lee will
cause any sales or use tax payable in connection with any such revenue to be
collected from the subscriber, advertiser, or other purchaser, as the case may
be, and to be remitted to the appropriate taxing authority, in accordance with
the historical practice of BH and the Newspapers or as BH may otherwise direct. 
BH will maintain levels of cash and working capital available for the Newspapers
in line with historical practice, or as otherwise anticipated by the annual
budget process, and will pay all accounts payable and payroll for the
Newspapers.  Lee will have authority to write checks or otherwise direct payment
for payment of all such accounts payable and payroll amounts, except that any
payments to Lee or to an entity that controls, is controlled by or under common
control with Lee or any person who is an officer, director or employee of Lee,
shall additionally require signature or other authorization by the BH
Relationship Manager.
2.6 Exclusions. For the avoidance of doubt, BH includes the following legal
entities: Catamaran Media Company, LLC, World Investments, Incorporated and
Palace Building Master Tenant, LLC. It is the intent of BH to transfer the
ownership of World Investments, Incorporated out of BH as soon as practicable
after execution of this Agreement. This Agreement excludes management of or any
responsibility for World Investments, Incorporated and Palace Building Master
Tenant, LLC. The following legal entities are not subsidiaries of BH, and
therefore this Agreement excludes management of or any responsibility for: BH
Holding LLC (which owns and operates a broadcast television station), The
Buffalo News, Inc., and the Berkshire Hathaway Consolidated Pension Plan and any
other defined benefit pension plans related to the Newspapers, which are all the
responsibility of Berkshire.
ARTICLE III
FINANCIAL TERMS
3.1 Financial Reports; EBITDA.  Lee will be responsible for the preparation of
the quarterly and annual unaudited financial reporting packages on a
consolidated basis for BH, consistent with the practices followed by BH as of
the date of this Agreement as those may be changed in accordance with changes
made by Berkshire in its consolidation practices with respect to its
consolidated subsidiaries generally, including financial statements for the
period covered ("Berkshire Reporting Financial Statements") and all other
information Berkshire reasonably requests to permit consolidation of BH's
financial results in Berkshire's consolidated financial statements for the
periods covered, and with such reporting packages furnished to Berkshire within
20 days after the end of each calendar quarter and calendar year.  In addition,
Lee will prepare monthly unaudited financial reports in accordance with
historical practice for the Newspapers for each month, which will be provided to
Berkshire within 30 days after the end of each such month ("Newspaper Financial
Statements").  Following the end of each Contract Year, Lee will also prepare
2

--------------------------------------------------------------------------------

 
annual unaudited Newspaper Financial Statements together with an EBITDA
calculation of the Newspapers for the Contract Year. The Berkshire Reporting
Financial Statements and the Newspaper Financial Statements will be prepared in
accordance with U.S. generally accepted accounting principles, as consistently
applied by Berkshire with respect to BH's business.  The calculation of EBITDA
will be based on the Newspaper Financial Statements and will include or exclude
certain items as set forth in Exhibit C.  Lee will provide BH with copies of or
access to supporting documentation reasonably requested by BH.  If BH disagrees
with Lee's calculation of EBITDA for a Contract Year, it will promptly inform
Lee of such disagreement, and the Relationship Managers will cooperate in good
faith to resolve the disagreement in a manner consistent with the spirit and
intent of this Agreement.  The books and records maintained by Lee, including
the books and records relating to BH used in preparing the quarterly and annual
financial reporting packages or in preparing or filing any tax reports or
returns, shall be the property of BH and made available to BH or Berkshire or
their representatives upon the request of BH or Berkshire and, in any event,
furnished to BH or Berkshire upon termination of this Agreement.  In addition,
Berkshire and its outside auditors will be granted full access as needed to any
other books and records of Lee relating to the Berkshire Reporting Financial
Statements and the management services and Shared Services provided by Lee
hereunder, as may be needed by Berkshire to prepare its quarterly and annual
consolidated financial statements, to audit or review such statements, and for
tax, internal audit or internal control purposes of BH or Berkshire.
3.2 Fees.  BH will pay to Lee a fixed fee for each Contract Year in the amount
specified in the table below (each a "Fixed Fee"). Each Fixed Fee will be paid
in four (4) equal installments at least ten (10) business days before the last
business day of each of Lee's fiscal quarters. If the EBITDA for a Contract Year
exceeds $34,000,000, then BH will also pay to Lee a variable fee for such
Contract Year (each a "Variable Fee"), calculated as (i) the amount of such
excess, multiplied by (ii) the percentage specified in the table below for the
applicable Contract Year. The variable fee will be paid within ten (10) business
days after Lee's delivery of the Newspaper Financial Statements for the relevant
Contract Year. Notwithstanding the above, in the event of early termination
pursuant to Section 4.1 the Fixed Fee will be prorated for the portion of the
Contract Year that has expired prior to termination, and the $34,000,000 base
used for calculating excess EBITDA will also be prorated on the same basis.
Contract Year
Fixed Fee
Variable Fee
1
$5,000,000
33.3%
2
$5,000,000
33.3%
3
$5,000,000
50%
4
$5,000,000
50%
5
$5,000,000
50%

3.3 Reimbursement for Shared Services and Expenses.  Lee's business includes the
performance of certain shared services among its business units. Lee may
determine, subject to Section 2.3, that the Newspapers will obtain certain
shared services from Lee (the "Shared Services"). The performance of the Shared
Services will be in lieu of internal BH charges and in addition to Lee's
management of the Newspapers hereunder.  BH will reimburse Lee for Lee's
internal allocated costs (on an "at cost" basis without mark-up) for performing
the Shared Services, as reasonably determined by Lee in a manner consistent with
its internal practices for cost and expense allocation among its business units.
Payments to Lee for Shared Services will be made on a monthly basis. Payments to
Lee will require approval from the Relationship Managers.
3

--------------------------------------------------------------------------------

3.4 Additional Incentives.  Lee may earn additional, mutually agreed upon
incentives for sales of real estate and other mutually agreed upon actions.
Berkshire Hathaway, in any event, is not obligated to use Lee's services in the
sale of real estate.
3.5 Taxes.  BH will be responsible for the payment of any and all taxes,
including sales, use, service, excise, receipts, value added and other
transaction related taxes, arising from the Newspapers or applicable to the
payments made to Lee hereunder, except for Lee's income taxes.
3.6 Audit Rights.  BH will have the right, at its own expense, to have a
third-party auditor reasonably acceptable to Lee examine Lee's books and records
relating to the calculation of the amounts payable by BH under this Agreement
for the then-most recently completed Contract Year, and if the amount paid by BH
as Variable Fee pursuant to Section 3.2 is determined (i) to have exceeded the
amount payable, Lee shall reimburse BH the amount of such excess or (ii) to be
less than the amount payable, BH shall pay the difference, in each case within
ten (10) business days after such determination.
ARTICLE IV
TERMINATION
4.1 Termination.
(a)                Either Party may terminate this Agreement upon written notice
to the other Party if:

 (i)
the EBITDA for a Contract Year (as calculated pursuant to Section 3.1) is less
than $20,000,000; or

(ii)
the other Party voluntarily files for bankruptcy or insolvency, or is subject to
an involuntary filing for bankruptcy or insolvency that is not dismissed within
60 days.

(b)               BH may terminate this Agreement upon written notice to Lee if:

(i)
any person or group of related persons has become the beneficial owner of more
than 50% of Lee's voting equity interests or Lee sells all or substantially all
of its assets to a third party; or

(ii)
Lee has not refinanced or otherwise satisfied its Senior Secured Notes prior to
February 13, 2022 or its Second Lien Term Notes prior to November 15, 2022.

4.2 Transition Services.  Upon the expiration or earlier termination of this
Agreement, Lee will provide transition services (including Shared Services) to
BH to enable BH to operate the Newspapers for a transition period of up to 24
months. The nature and extent of such transition services shall be such as would
permit BH to continue receiving the services, including Shared Services, it was
receiving at the time of such termination and shall otherwise be as mutually
agreed by the Parties, and compensation for such transition services (including
Shared Services) shall be at Lee's cost without mark-up.
4.3 Survival.  The following provisions will survive expiration or termination
of this Agreement for any reason:  Section 2.1 (for Transition Services),
Section 2.2 (for Transition Services), Section 2.3 (for Transition Services),
Section 2.4 (for Transition Services), Section 2.5 ( for Transition Services),
Section 3.1 (for one (1) year and for Transition Services), Section 3.3 (for
Transition Services), Section 3.5, Section 3.6 (for one (1) year), Section 4.2,
this Section 4.3, and Section 5.2, and Article III (with respect to unpaid
amounts ), Article VI, Article VII, Article VIII, Article IX and Article X.
4

--------------------------------------------------------------------------------

ARTICLE V
WARRANTIES; DISCLAIMER
5.1 Mutual.  Each Party represents, warrants and covenants that:  (i) it is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it was organized; (ii) the execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action, and this Agreement constitutes a legal, valid and binding
obligation of such Party, enforceable in accordance with its terms; and (iii)
the execution, delivery and performance of this Agreement by such Party of this
Agreement and the performance of its obligations hereunder do not and will not
breach or violate any laws or regulations to which such Party is subject or any
agreement, obligation or restriction by which such Party is or becomes bound.
5.2 DISCLAIMER OF WARRANTIES.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES, AND BOTH PARTIES HEREBY DISCLAIM, ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT.
ARTICLE VI
LIMITATION OF LIABILITY
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE, IN NO EVENT WILL LEE'S
AGGREGATE LIABILITY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT EXCEED
THE GREATER OF (i) $5,000,000 OR (ii) THE FEES PAID BY BH UNDER SECTION 3.2 FOR
THE CONTRACT YEAR MOST RECENT TO THE DATE OF THE MOST RECENT CLAIM FOR DAMAGES
BY BH MULTIPLIED BY TWO (2), WHETHER BASED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, OR ANY OTHER THEORY, AND EVEN IF LEE HAS BEEN
ADVISED OF THE POSSIBILITY THEREOF. IN NO EVENT WILL THIS ARTICLE BE CONSIDERED
TO HAVE FAILED OF ITS ESSENTIAL PURPOSE. The limitations of liability set forth
in this Article will not apply to Lee's indemnification obligations under
Section 9.2.
ARTICLE VII
EXCLUSION OF CONSEQUENTIAL DAMAGES
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE, IN NO EVENT WILL LEE BE
LIABLE FOR LOST PROFITS OR FOR ANY EXEMPLARY, PUNITIVE, INCIDENTAL, INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, OR ANY OTHER THEORY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY THEREOF. IN NO EVENT WILL THIS ARTICLE BE CONSIDERED TO HAVE FAILED
OF ITS ESSENTIAL PURPOSE. The exclusion of damages set forth in this Article
will not apply to a Party's indemnification obligations under Section 9.2 with
respect to damages required to be paid to a third party.
5
 

--------------------------------------------------------------------------------


ARTICLE VIII
CONFIDENTIALITY
8.1 Confidential Information. Each Party may receive or have access to
Confidential Information of the other Party (the Party receiving or having
access is referred to as the "Receiving Party" and the other Party is referred
to as the "Providing Party"). "Confidential Information" means information,
whether in oral, written, electronic or other form, that is marked or otherwise
identified as confidential or which by the nature of the information or the
circumstances of its disclosure should reasonably be understood to be
confidential, but excludes information that:  (i) was already in the Receiving
Party's possession; (ii) is or becomes publicly available other than through a
breach of this Article by the Receiving Party; (iii) the Receiving Party
lawfully receives from a third party; or (iv) is independently developed by the
Receiving Party. The terms of this Agreement will be considered to be the
Confidential Information of each Party.
8.2 Obligations.  The Receiving Party will protect the Providing Party's
Confidential Information from disclosure using at least the same degree of care
that the Receiving Party uses to protect its own Confidential Information of a
similar nature (but in no event less than a reasonable degree of care). The
Receiving Party may disclose the Providing Party's Confidential Information to
its personnel and other third parties as the Receiving Party reasonably
determines is necessary for carrying out the purposes of this Agreement,
provided that such personnel and other third parties are subject to
confidentiality obligations consistent with this Article.
8.3 Required Disclosure. Nothing in this Agreement prohibits the Receiving Party
from disclosing any Confidential Information of the Providing Party as required
by applicable law or regulations, including without limitation such disclosures
relating to this Agreement as may be required under the federal or state
securities laws; provided that the Receiving Party will use commercially
reasonable efforts to give the Providing Party advance notice of any third-party
request for such disclosure (to the extent permitted by applicable law) so that
the Providing Party may seek an appropriate protective order or other remedy at
the Providing Party's expense.
ARTICLE IX
LIABILITIES
9.1 BH Obligations; Indemnification by BH.  Except for third-party claims
subject to indemnification by Lee under Section 9.2, and subject to and without
limiting any remedies available to BH for breach of contract claims against Lee
arising under this Agreement, (a) BH is responsible to Lee and liable to it for
all liabilities, costs and expenses of Lee arising from Lee's management of the
Newspapers hereunder (including those resulting from decisions made by Lee in
accordance with Section 2.3) (collectively, the "BH Obligations"), and will
assume, perform, discharge and fulfill when due and, to the extent applicable,
comply with all of the BH Obligations in accordance with their respective terms,
and (b) BH will indemnify and hold harmless Lee (and its directors, officers,
employees and representatives) from the BH Obligations and from all damages,
liabilities, costs and expenses ("Losses") arising from third-party claims made
against Lee relating to Lee's management of the Newspapers hereunder (including
claims by BH's personnel for employment-related claims). Lee shall give BH
prompt notice of any lawsuits or charges filed, claims asserted, or
investigations commenced against BH or the Newspapers to Lee's knowledge and
shall provide BH with all information reasonably requested by it regarding any
such matters.  If BH reasonably concludes that any such matter may result in a
loss greater than $5 million it may assume the management of any such matter by
notice to Lee. Any legal settlement in excess of $1 million to be paid by BH or
the Newspapers requires the approval of the BH Relationship Manager.
6

--------------------------------------------------------------------------------

9.2 Indemnification by Lee.  Lee will indemnify and hold harmless BH (and its
directors, officers, employees and representatives) from all Losses from
third-party claims to the extent arising from Lee's willful misconduct or bad
faith in the performance of its management obligations under this Agreement.
9.3 Procedures.  Each Party will promptly notify the other of any claim subject
to indemnification hereunder (provided that any delay in providing notice will
not relieve the indemnifying Party of its indemnification obligations except to
the extent the indemnifying Party is actually prejudiced by such delay). The
indemnified Party may elect to control the defense of a claim. If the
indemnified Party does not elect to control the defense of a claim, then the
indemnifying Party will do so.  Neither Party will settle, compromise or offer
to settle or compromise any such claim without the other Party's consent, not to
be unreasonably withheld.
ARTICLE X
MISCELLANEOUS
10.1 Notices.  Any notice to be given hereunder will be in writing and delivered
personally, sent by reputable overnight courier service (charges prepaid and
signature required), or sent by registered or certified mail (postage prepaid
and return receipt requested), in each case according to the instructions set
forth below. Such notices will be deemed given: if personally delivered, at the
time of delivery; if sent by overnight courier service, at the time of delivery
as reported by the courier service; and if sent by U.S. registered or certified
mail, at the time of delivery as reported by the U.S. post office.
If to BH:
 
BH Media Group, Inc.
c/o Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, Nebraska 68131
Attn:  Ted Weschler
With a copy to (which will not constitute notice):
 
Chief Financial Officer
Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, Nebraska 68131
Attn:  Marc D. Hamburg
   
If to Lee:
 
Lee Enterprises, Incorporated
201 N. Harrison St.
Davenport, IA  52801
Attn:  Kevin D. Mowbray
 
With a copy to (which will not constitute notice):
 
Lane & Waterman LLP
220 N. Main St., Ste. 600
Davenport, IA  52801
Attn:  C. D. Waterman III
 

10.2 Assignment.  The Parties acknowledge that BH would not be entering into
this Agreement except for its experience with and confidence in the management
and expertise of Lee and its ability to perform the services to be performed
hereunder and that Lee would not be entering into this Agreement except for its
experience with and confidence in the management of BH, so that for each Party
the identity of the other Party is critical to performance of this Agreement. 
Therefore the Parties agree that neither Party may assign this Agreement (or any
rights or obligations), including by operation of law, without the other Party's
prior written consent, which may be withheld in the other Party's discretion.
This Agreement will be binding upon and inure to the benefit of the Parties and
their respective permitted successors and assigns.  Any attempt to assign this
Agreement (or any rights or obligations) other than as permitted by this Section
will be null and void.
10.3 Entire Agreement; Amendment; Waiver.  This Agreement (including the
Exhibits) constitutes the entire agreement between the Parties regarding the
subject matter hereof, and supersedes any prior and contemporaneous
understandings, agreements or representations by or between the Parties. This
Agreement
7

--------------------------------------------------------------------------------

may be amended only by a written instrument executed and delivered by both
Parties.  No agreement extending or waiving any provision of this Agreement will
be valid or binding unless it is in writing and is executed and delivered by or
on behalf of the Person against which it is sought to be enforced.
10.4 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and enforceable under applicable law. 
If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable, such provision shall be ineffective
only to the extent of such prohibition, illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
10.5 No Third-Party Beneficiaries. Except as set forth in the Parties'
indemnification obligations, there are no third-party beneficiaries under this
Agreement.
10.6 Independent Contractors.  The Parties are independent contractors, and
nothing in this Agreement creates a partnership, joint venture, agency or
fiduciary relationship between the Parties. Lee's obligations and duties to BH
are limited to those expressly set forth in this Agreement. Nothing in this
Agreement creates any employment relationship between a Party and the other
Party's personnel.
10.7 Governing Law; Consent to Jurisdiction.  This Agreement will be interpreted
and construed in accordance with, and any and all claims arising out of or
relating to this Agreement, whether arising in contract, tort, or statute, will
be governed by the laws of the State of Delaware, including its statutes of
limitations, without giving effect to any conflict-of-laws or other rule that
would result in the application of the laws of a different jurisdiction. Each
Party hereby irrevocably submits to the exclusive jurisdiction of the federal
and state courts located in Wilmington, Delaware for the purpose of any claims
arising out of or relating to this Agreement.
10.8 Waiver of Jury Trial.  Each Party waives, to the fullest extent permitted
by applicable law, any right it may have to trial by jury in respect of any
cause of action arising out of this Agreement.
10.9 Interpretation.  The word "including" and variations thereof means
"including without limitation." The word "will" means "shall." The words
"hereof," "hereunder," "herein" and words of similar import refer to this
Agreement as a whole. The descriptive headings of this Agreement are inserted
for convenience only and will not constitute a part of this Agreement.  Each
Party has participated in the drafting of this Agreement and it will be
interpreted without construing any provision against the drafter.
10.10 Counterparts. This Agreement may be executed in counterparts (including by
means of facsimile or scanned and emailed signature pages), any one of which
need not contain the signatures of more than one (1) party, but all such
counterparts taken together shall constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.


BH MEDIA GROUP, INC.




/s/ Terry J. Kroeger 
Name: Terry J. Kroeger
Title:   President




LEE ENTERPRISES, INCORPORATED




/s/ Mary E. Junck 
Name:  Mary E. Junck
Title:    Executive Chairman
 
 
[Signature Page to Management Agreement]
 



--------------------------------------------------------------------------------

EXHIBIT A
NEWSPAPERS*
Omaha Group
 
Charlottesville Group
 
Fredericksburg Group
   Omaha World-Herald
 
   Charlottesville Daily Progress
 
   Fredericksburg Free-Lance Star
   Bellevue Leader
 
   Orange County Review
 
   Print Innovators
   Papillion Times
 
   Madison County Eagle
 
   Culpeper Star Exponent
   Ralston Recorder
 
   Greene Country Record
   
   Gretna Breeze
 
   Waynesboro News Virginian
   
   The Base
     
Florence Group
       
   Florence Morning News
   
Bristol Group
 
   The (Hartsville) Messenger
Richmond Group
 
   Bristol Herald Courier
 
   Marion Star/Mullins Enterprise
   Richmond Times Dispatch
 
   Richlands News-Press
 
   Lake City News & Post
   The Mechanicsville Local
 
   Washington County News
 
   The Weekly Observer (Hemingway)
   The Goochland Gazette
 
   The Bland County Messenger
   
   Powhatan Today
 
   The Floyd Press
 
Council Bluffs Nonpareil
   
   Smyth County News & Messenger
       
   Wytheville Enterprise
 
Grand Island Independent
Tulsa Group
       
   Tulsa World
 
Martinsville Group
 
North Platte Telegraph
   Broken Arrow Ledger
 
   Martinsville Bulletin
   
   Owasso Reporter
 
   Franklin News-Post
 
York News-Times
   Sand Springs Leader
       
   Skiatook Journal
 
   Winston-Salem Journal
 
Kearney Group
   Wagoner Tribune
     
   Kearney Hub
   Tulsa Business and Legal Review
 
Greensboro Group
 
   Central Nebraska Publications
   
   Greensboro News & Record
       
   Reidsville Review
 
Scottsbluff Group
Alabama Group
 
   Eden News
 
   Scottsbluff Star-Herald
   Dothan Eagle and Enterprise Ledger
 
   The (Madison) Messenger
 
   Gering Courier
   Army Flier - Military
     
   Hemingford Ledger
   Opelika Auburn News
 
North Carolina
   
   Jackson County Floridan
 
Community Group
 
Central Weeklies Group
   The Eufaula Tribune
 
   Statesville Record & Landmark
 
   Suburban Print Facility
   Alabama Newspapers Regional
 
   Mooresville Tribune
 
   Ashland Gazette
 
Bryan-College Station Eagle
 
   The (Morganton) News Herald
 
   Wahoo Newspaper
 
Waco Tribune Herald
 
   The (Marion) McDowell News
 
   Waverly News
 
Roanoke Times
 
   Concord Independent Tribune
 
   Clarinda Herald Journal
   
   Hickory Daily Record
 
   Denison Bulletin & Review
Lynchburg Group
 
   Western North Carolina Regional
 
   Logan/Woodbine Location
   Lynchburg News & Advance
     
   Shenandoah Valley News
   Amherst New Era Progress
 
Atlantic City Group
 
 
Lexington Clipper Herald
   Danville Register & Bee
 
   Press of Atlantic City
       
   Catamaran Media
       
   Atlantic City Weekly
                       

*Including any print and digital publications associated with the above titles
 
A-1

--------------------------------------------------------------------------------

EXHIBIT B
OPERATING FRAMEWORK


Decisions that do not require approval by BH, unless specifically rejected in
the annual budget process:


·
Reducing staff and non-union benefits to be consistent with Lee staffing and
benefits

·
Adjusting ad rates consistent with past practices which are approved by the
publisher

·
Spending for unbudgeted capital expenditures under $0.1 million

·
Reducing employees that are eliminated in conjunction with Lee consolidation and
transformation strategies

·
Paying severance consistent with past BH policies

·
Entering into contracts with Lee's third-party vendors or Lee's internal
services that are at rates substantially similar or lower than those charged to
Lee's newspapers.



Decisions that require specific approval by BH, if not approved in the annual
budget process:
(the underlined headings are provided for convenience and do not identify
decisions requiring approval separate from the bullet items)


Compensation and labor matters:
·
Determination of the compensation of top BH executive management, including
entering into employment contracts

·
Entering into contracts with existing unions or with newly-formed bargaining
units

·
Adjusting total annual compensation of an employee by more than $100,000



Actions relating to publication:
·
Changes in days of publication

·
Additional circulation pricing actions

·
Outsourcing printing



Asset sales, purchases and contract matters with respect to BH:
·
Acquiring, disposing or closing a newspaper or business

·
Entering into contracts, leases or commitments over $1.0 million

·
Selling an asset, real or personal property, with sales price over $0.5 million



Insurance matters with respect to BH:
·
Purchasing of property, casualty and liability insurance coverages

·
Settling of insurance claims over $0.5 million

·
Using proceeds received from insurance loss settlements



Other matters:
·
Placing liens on assets of BH

·
Adopting new accounting principles for BH, except as required by GAAP

·
Shared Services





























B-1

--------------------------------------------------------------------------------



EXHIBIT C
EBITDA
As set forth in Section 3.1, EBITDA will be calculated in accordance with GAAP.
The EBITDA calculations will include the following:
·
Fixed Fees to Lee

·
Fees for Shared Services

·
Severance costs

The EBITDA calculations will exclude the following:
·
Non-cash charges including depreciation, amortization, impairments of fixed or
intangible assets and the like

·
Capital gains and losses resulting from the sale of assets

·
Variable Fees to Lee

·
Expenses arising from circumstances existing prior to the Start Date (including
any such expenses continuing after the Start Date), even if paid on or after the
Start Date, and any corresponding insurance proceeds or similar reimbursement




 




































C-1